Holmes, J.,
dissenting. I dissent from the majority opinion in that the allegations in the respective complaints do not state a claim which is potentially within the ambit of policy coverage.
Under the terms of the insurance policy, appellee only had a duty to defend if a suit against the appellant sought damages for bodily injury or property damage caused by an “occurrence.” The policy defined “occurrence” as:
“* * * an accident, including continuous or repeated exposure to conditions, which results in bodily injury or property damage neither expected nor intended from the standpoint of the insured.”
The duty to defend would come into existence only when an accident caused damages which were unexpected or unintended by the city’s governing body. As stated, the terms of the policy clearly relate to actions taken by a city official or employee without the intent to cause damage to a third party.
An examination of the complaints in question shows that each is couched in terms of a specific intent to do harm, thereby precluding any duty to defend on the part of appellee.
In the Kondrat complaint, numerous city and county officials were accused of conspiring to deprive Kondrat of his constitutional rights in violation of Sections 1983 and 1985, Title 42, U.S. Code, and the First, Fifth, Sixth, Eighth and Fourteenth Amendments to the United States Constitution. Specifically, the city of Willoughby Hills allegedly engaged in a campaign to instill fear in the populace, committed an abuse of governmental authority, tampered with petitions circulated by Kondrat, and deliberately *182concealed particulars for securing indictments against Kondrat. Each allegation, along with the accusation of conspiracy, requires some degree of intent on the part of the respective official. Therefore, appellee was not under a duty to defend as the alleged actions did not fall within the definition of “occurrence.”
In like manner, each count of the Macko complaint alleged that officials of the city of Willoughby Hills acted maliciously and with the intent to injure the plaintiffs by causing the publication of a newspaper article. The language of the complaint clearly pleaded the intentional commitment of defamation. Therefore, appellee was justified in not defending the allegations.
Based on the foregoing, I would affirm the decision of the court of appeals.